                 Case 3:20-cv-06253-JCC Document 4 Filed 03/01/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   SEAN D. OQUENDO,                                       CASE NO. C20-6253-JCC
10                             Petitioner,                  ORDER
11          v.

12   STATE OF WASHINGTON,

13                             Defendant.
14

15          This matter comes before the Court on United States Magistrate Judge Mary Theiler’s
16   Report and Recommendation (“R&R”) (Dkt. No. 3). Petitioner seeks relief under 28 U.S.C.
17   § 2254 from a 2018 Clark County Superior Court judgment and sentence. (Dkt. No. 1 at 1.)
18   Judge Theiler recommends that the Court dismiss Petitioner’s habeas petition as time barred.
19   (Dkt. No. 3 at 4–5.) Petitioner has not objected to Judge Theiler’s R&R, and the Court finds her
20   analysis persuasive. The Court therefore ORDERS as follows:
21          1.      The R&R (Dkt. No. 3) is ADOPTED;
22          2.      This action is DISMISSED with prejudice; and
23          3.      A certificate of appealability is DENIED.
24          4.      The Clerk is DIRECTED to send copies of this order to Petitioner and to Judge
25                  Theiler.
26   //


     ORDER
     C20-6253-JCC
     PAGE - 1
              Case 3:20-cv-06253-JCC Document 4 Filed 03/01/21 Page 2 of 2




 1          DATED this 1st day of March 2021.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-6253-JCC
     PAGE - 2
